                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JOHN E VENN, JR,

      Plaintiff,

v.                                          CASE NO. 3:17cv818-MCR/EMT

MARION D GRIZZLE,

     Defendant.
_________________________________/

                                     ORDER

      Plaintiff John E. Venn, Jr. (“Trustee”) filed this action to recover allegedly

preferential and fraudulent transfers pursuant to 11 U.S.C. §§ 547 & 548, as an

adversary proceeding, John E. Venn, Jr. v. Marion D. Grizzle, Adv. Proc. No. 16-

03020-KKS (Bankr. N.D. Fla.), within the Chapter 7 bankruptcy proceeding titled

In re Charlie M. Hamrick, Case No. 15-31137-KKS (Bankr. N.D. Fla.). The

reference was withdrawn by stipulation of the parties, and now pending is the

Trustee’s Motion for Summary Judgment on Counts I and IV of the Second

Amended Complaint. ECF No. 22. In Count I, the Trustee seeks to avoid an alleged

preferential transfer to Defendant Marion D. Grizzle in the amount of $1,000,000,

pursuant to 11 U.S.C. § 547(b), and in Count IV, the Trustee seeks to recover the

funds, if the transfer is avoided, from any immediate or mediate transferee of
                                                                                      Page 2 of 25

Grizzle. Having fully reviewed the record and the parties’ arguments, the Court

finds that the motion is due to be granted.

Background

       A.      Procedural Posture

       In November 2015, three creditors of Charlie M. Hamrick (“Debtor”)––

namely, James Evans Rice, Jr., Scott P. Lowry, and Austin Laverne Enfinger––filed

an involuntary Chapter 7 petition against Hamrick to adjudicate him bankrupt.

During the bankruptcy proceedings, the Trustee filed several adversary proceedings,

including the present action against Grizzle, to avoid preferential transfers that

resulted from the Debtor’s conduct, which allegedly amounted to a Ponzi scheme. 1

The Trustee alleged in the adversary proceedings that the Debtor had persuaded

investors (the three petitioning creditors, Grizzle, and others), to invest in phony real

estate deals based on the Debtor’s misrepresentation that he would invest their

money by purchasing and reselling certain parcels of real property, which would

provide the investors a substantial profit in return. The Trustee also alleged that in

       1
         As explained by the Eleventh Circuit, “[t]he essence of a Ponzi Scheme is to use newly
invested money to pay off old investors and convince them that they are earning profits rather than
losing their shirts.” Perkins v. Haines, 661 F.3d 623, 625 n.1 (11th Cir. 2011). The scheme is
named after “the notorious swindler, Charles Ponzi, who, starting in 1919, received $9,582,000
within a period of eight months by inducing investors to give him $100 for the promised repayment
of $150.” United States v. Orton, 73 F.3d 331, 332 (11th Cir. 1996) (internal quotation marks
omitted).

CASE NO. 3:17cv818-MCR/EMT
                                                                             Page 3 of 25

carrying out the schemes, the Debtor used his corporation, H&H Construction of

NW Fla. Inc. (“H&H”), to open bank accounts into which the investors’ money was

deposited and transferred in H&H’s name. However, the real estate transactions

were fabricated and never closed. Instead, the Debtor used the escrowed investor

money of new investors to pay “profits” to prior investors and for his own personal

benefit.

      In addition to filing actions to avoid preferential transfers to certain investors,

the Trustee filed an adversary proceeding against H&H and the Debtor, as President,

seeking a declaration that H&H was the alter ego of the Debtor, thus allowing the

Trustee to consolidate H&H’s assets with the Debtor’s property to be used for the

benefit of all creditors. See Venn, Jr. v. H&H Constr., Adv. Proc. Case No. 16-

03018-KKS (N.D. Fla. Bankr.). H&H and the Debtor defaulted, and on August 2,

2016, while the Grizzle adversary proceeding was pending, the Bankruptcy Judge

entered a default final judgment against the Debtor and H&H, with fact findings

supporting a conclusion that H&H was the Debtor’s alter ego and was used for an




CASE NO. 3:17cv818-MCR/EMT
                                                                                  Page 4 of 25

improper purpose. The Bankruptcy Court authorized the Trustee to consolidate the

corporate assets with those of the Debtor as “property of the estate.”2

       In this adversary proceeding against Grizzle, the Trustee seeks to avoid a

transfer in the amount of $1,000,000 from H&H to Grizzle, asserting that the transfer

was preferential and the money therefore constitutes property of the bankruptcy

estate, which should be made available for the benefit of all creditors. The Trustee

moved for summary judgment in Bankruptcy Court, arguing that the Debtor was in

control of the funds so return of the payment could be considered property of the

Debtor and alternatively that H&H was the Debtor’s alter ego. The Bankruptcy

Court denied the summary judgment motion, finding that, although the Trustee had

proven the Debtor had control over the money in H&H’s account, this was

insufficient to deem the funds property of the Debtor because the account was owned

solely by H&H. On the alternative alter ego theory, the Bankruptcy Court

determined it was unclear whether the Trustee was still pursuing the theory, and in

any event, the evidence in the record fell short of establishing it. 3 Venn, Jr. v.



       2
         The Trustee concedes that the default judgment is not binding on Grizzle in this case.
However, the relevant documentary evidence, including bank records, wire transfers, and
depositions, are now included in the record of the instant case.
       3
         The Bankruptcy Court acknowledged that there was evidence in the adversary proceeding
against H&H to show that the Debtor had operated it for an improper purpose but that evidence
CASE NO. 3:17cv818-MCR/EMT
                                                                                        Page 5 of 25

Grizzle, Adv. Proc. No. 16-03020-KKS, ECF No. 142, at 16 n.49 (N.D. Fla. Bankr.

Oct. 2, 2017). Grizzle had also argued he was not on notice of the alter ego theory

during discovery because it was not alleged in the complaint, and thus, the

Bankruptcy Court permitted the Trustee to amend the complaint to expressly assert

the alter ego theory and extended discovery. The Trustee filed a four-count Second

Amended Complaint plainly alleging alter ego in its fraudulent and preferential

transfer claims. 4

       The parties stipulated to withdrawal of the reference on grounds that Grizzle

had demanded a jury trial and did not consent to have the case tried in Bankruptcy

Court, and the Bankruptcy Judge recommended that the motion be granted.5 This

Court approved the stipulation, entered a Final Scheduling Order, and granted the

Trustee’s request to extend the dispositive motions deadline. The Trustee then filed




was not included in the summary judgment record before the Bankruptcy Court in the Grizzle
adversary proceeding. Adv. Proc. No. 16-03020-KKS, ECF No. 142, at 16 n.49.
       4
         In Count I, the Trustee seeks to avoid a $1 million preferential transfer to Grizzle under
§ 547(b); in Count II the Trustee seeks to avoid the $1 million transfer and a $20,000 transfer as
fraudulent transfers under § 548(a)(1)(A); in Count III, the Trustee seeks to avoid both transfers
as constructive fraudulent transfers, under § 548(a)(1)(B); and in Count IV, the Trustee seeks
recovery of any avoided transfer from any immediate or mediate transferee of Grizzle. The Trustee
also seeks pre and post-judgment interest on any transfer avoided.
       5
          See 28 U.S.C. § 157(e) (“[T]he bankruptcy judge may conduct the jury trial if specially
designated to exercise such jurisdiction by the district court and with the express consent of all the
parties.”).

CASE NO. 3:17cv818-MCR/EMT
                                                                         Page 6 of 25

the pending dispositive motion asserting the undisputed record shows that H&H is

the Debtor’s alter ego. Grizzle argues in response that a trial is necessary because

genuine issues of fact remain.

      B.    Undisputed Facts

      The undisputed facts include the following. Grizzle testified by deposition

that he was introduced to the Debtor through a friend, and the Debtor offered him an

opportunity to invest in the acquisition of an apartment complex in Tuscaloosa,

Alabama. The Debtor showed him pictures of the complex. Grizzle said the Debtor

explained the transaction would be run through H&H, his construction company,

which would be the purchasing agent if he chose to invest. The Debtor told him that

H&H had a relationship with several banks (Chase, Bank of America, and Wells

Fargo), which gave it the first opportunity to proceed on short sales. Grizzle said

the Debtor told him that he already had a buyer lined up, an investment group in

California, so the transactions would occur on the same day. The Debtor explained

that they would acquire the apartment complex through H&H for $1,350,000, and

the California group would purchase it for $2,150,000. The Debtor presented

Grizzle with contracts to sign, showing the seller as Chase Home Finance RIO

Division and showing H&H as the seller for the resale, as agent for Debtor and

Grizzle. Grizzle partially funded the acquisition with an investment of $1,000,000,
CASE NO. 3:17cv818-MCR/EMT
                                                                                 Page 7 of 25

and understood that in return, he would receive $1,750,000 when the transaction

closed. The Debtor assured Grizzle that his $1,000,000 would be placed in escrow

and only disbursed at the closing. Grizzle never authorized its use for any other

purpose.

       Grizzle signed the contracts and paid the money by two separate $500,000

transfers on April 8 and 9, 2015. The closing was to be in May. On April 28, 2015,

the Debtor transferred $20,000 to Grizzle from H&H’s Wells Fargo Account,6

saying it was a payment to extend the closing date. But the transaction had been

fabricated, so no real estate closing ever occurred. On October 13, 2015, the Debtor

paid Grizzle $1,000,000 from a SunTrust account in H&H’s name, which was four

days after another investor (one of the petitioning creditors 7) had transferred

$1,500,000 to H&H’s SunTrust account on similar representations of a real estate

investment deal with the promise of a large return on the investment. 8 Grizzle then



       6
         The record reflects that on October 2, 2009, the Debtor opened a bank account in the
name of H&H at Wachovia Bank, N.A., now known as Wells Fargo Bank, N.A., as the account’s
sole authorized signatory (the “Wells Fargo Account”). Wells Fargo closed the Wells Fargo
Account in September 2015 because it was overdrawn by the amount of $17,275.23.
       7
         The record includes the evidence pertaining to this investor, Jim Rice, which is also
undisputed and shows that Rice had transferred $1,650,000 to the H&H account in October 2015.
       8
        On August 28, 2015, shortly before Wells Fargo closed the Wells Fargo Account, the
Debtor established an account in the name of H&H at SunTrust Bank (the “SunTrust Account”)
with Debtor listed as the account’s sole authorized signatory and an initial deposit of $100.

CASE NO. 3:17cv818-MCR/EMT
                                                                        Page 8 of 25

deposited the $1,000,000 into his own account. Also, on October 27, 2015, the

Debtor issued Grizzle a check for $750,000 from the SunTrust account, but this

check did not clear when Grizzle attempted to deposit it. Grizzle testified that he

transferred the funds to H&H based on the Debtor’s representation of the deal and

based on the contracts he signed. ECF No. 22-34, at 72. The contracts show he was

aware of H&H’s involvement and thought that the transaction would be completed

through H&H.

      Bank records show that on April 7, 2015—the day before Grizzle transferred

his first $500,000 to H&H—the Wells Fargo Account had a balance of only

$3,649.85. Immediately after receiving Grizzle’s money, the Debtor—with sole

signatory authority over the Wells Fargo Account—transferred hundreds of

thousands of dollars to various third parties who were not affiliated with the

purported bank, Chase Home Finance, or the transaction involving Grizzle. The

Trustee presented evidence showing that some of the investors were repaid with

funds directly traceable to Grizzle’s $1,000,000 payment. See ECF No. 22-10

(investor summary). On April 10, 2015—the day after Grizzle transferred his second

$500,000 installment to the H&H Wells Fargo Account—the Wells Fargo Account

balance was $79,104.66, due to the Debtror’s unauthorized transfers of money to

various third parties.   In addition, the record shows transactions that raise a
CASE NO. 3:17cv818-MCR/EMT
                                                                                Page 9 of 25

reasonable inference that funds from the H&H account were transferred to the

Debtor’s personal use, with transactions for ATM cash withdrawals, transfers to

personal accounts, and transactions with Publix, Best Buy, Google Play, Troy

University, restaurants, etc.

       The Trustee presented undisputed evidence that the Debtor persuaded other

investors to participate in the phony real estate scheme as well, using similar

misrepresentations, i.e., that money invested and transferred to accounts in the name

of H&H would be used to acquire real estate and would generate a profitable return.

The record reflects that during the years 2013-2015, leading up to the involuntary

bankruptcy, the Debtor fraudulently induced over a dozen different individuals to

collectively transfer millions of dollars to accounts that the Debtor maintained in the

name of H&H, which he used to pay some investors and also for his personal benefit.

Bank records and other documents are voluminous but are summarized by the

Trustee. The Court will not recite the facts of the entire scheme but will incorporate

by reference the investor summary, ECF No. 22-10, which establishes the

undisputed details of the scheme. 9




       9
         Grizzle has not presented evidence to challenge the Trustee’s evidence regarding the
scheme itself as it pertained to him or any other victim investor.

CASE NO. 3:17cv818-MCR/EMT
                                                                         Page 10 of 25

      At issue is whether H&H, a Florida corporation, is the alter ego of the Debtor.

H&H’s Articles of Incorporation identify the Debtor as the sole incorporator, officer,

and registered agent and lists the Debtor’s residence as H&H’s principal place of

business and corporate mailing address. H&H filed annual reports each year, the

Debtor opened bank accounts in its name, and the Debtor and H&H were issued a

general contractor’s license. In July 2014, the Debtor applied to register H&H

Construction, Inc. as a fictitious entity with the Florida Secretary of State,

designating the Debtor and H&H as the owners. However, the company kept no

formal corporate business records and did not pay the Debtor a regular salary. The

Debtor represented in his sworn bankruptcy schedules that he operated H&H as an

individual and sole proprietor, not as a separate legal entity. See Bankr. Proc. No.

15-31137, 224, at 4 (Bankr. N.D. Fla.) (Chapter 7 Petition). The Trustee issued a

comprehensive document production subpoena to H&H, seeking a host of

documents related to its “General Contractor” business and observance of corporate

formalities, including building permits, financial records pertaining to construction

jobs performed, tax returns, original share certificates, and minutes from any

meeting of H&H directors/shareholders. H&H responded to the H&H Production




CASE NO. 3:17cv818-MCR/EMT
                                                                               Page 11 of 25

Subpoena stating that it was not in possession of any responsive documents.10 At

the first meeting of creditors, the Debtor asserted his Fifth Amendment right

regarding questions about the revenue that H&H generated from lawful business

activity in the years 2013-2015. Also, at the Debtor’s deposition, in his individual

capacity and as the designated corporate representative of H&H, he asserted his Fifth

Amendment right not to incriminate himself in response to every question asked.

       From April 2014 through April 2016, H&H had one salaried employee, the

Debtor’s son-in-law, William Bagwell. Bagwell worked for H&H as a construction

foreman and earned $59,800 annually and received W-2s. Bagwell testified by

deposition that he applied for the position after his discharge from military service

(but had no copy of the application or an employment contract), the Debtor was his

boss, there were no other employees, and he reported to work each morning at the

Debtor’s house for assignments, and from there, he would do whatever the Debtor

needed him to do at job sites all around Pensacola, Florida, and Cantonment, Florida.

Bagwell testified that he left this job in April 2016 because he did not like the work

of residential remodeling, “framing, drywall, electrical, everything.” ECF No. 23-

4, at 17. Bagwell later explained that the work was actually performed by


       10
          In response to the summary judgment motion, Grizzle presented H&H’s S corporate tax
returns for 2013 and 2014.

CASE NO. 3:17cv818-MCR/EMT
                                                                          Page 12 of 25

subcontractors, stating “everything was subbed out.” ECF No. 23-4, at 39. Bagwell

could not recall the names of any subcontractors or individuals who worked for

H&H or any construction sites in particular. Bagwell remembered only one H&H

project with any detail––building a porch for someone named Boyd in 2016. The

record includes three building permits issued for H&H projects in 2011, one permit

in 2012, two permits in 2014, and one in 2015.

Discussion

      Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The moving party bears the burden of establishing on the record that there

is no genuine dispute of fact and that the plaintiff has failed to establish an element

essential of the claim. See Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1313 (11th

Cir. 2007); see also Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If this

burden is satisfied, then the nonmoving party must go beyond the pleadings and

“designate specific facts showing that there is a genuine issue for trial.” Celotex,

477 U.S. at 324. The Court views all evidence in the light most favorable to the

party opposing the motion and draws all reasonable inferences in favor of the non-

movant “to the extent supportable by the record.” Garczynski v. Bradshaw, 573 F.3d

1158, 1165 (11th Cir. 2009) (quoting Scott v. Harris, 550 U.S. 372, 381 n.8 (2007)).
CASE NO. 3:17cv818-MCR/EMT
                                                                          Page 13 of 25

Moreover, “credibility determinations, the weighing of evidence, and the drawing of

inferences from the facts” are matters left to the jury. Graham v. State Farm Mut.

Ins. Co., 193 F.3d 1274, 1282 (11th Cir. 1999). The non-moving party must

demonstrate more than the existence of “some metaphysical doubt” regarding the

material facts, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986), and “the mere existence of a scintilla of evidence” or conclusory allegations

are insufficient to create a genuine issue of fact, Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986). Summary judgment is proper if “the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec., 475 U.S. at 587.

      A bankruptcy trustee “may avoid any transfer of an interest of the debtor in

property” (1) to or for the benefit of a creditor; (2) on account of an antecedent debt

owed by the debtor; (3) made while the debtor was solvent; and (4) made within 90

days before the date of the filing of the petition; and (5) the transfer enabled the

creditor to receive more than it would have pursuant to a chapter 7 bankruptcy. 11

U.S.C. § 547(b). In the prior summary judgment proceedings before the Bankruptcy

Judge, it was determined that the elements listed in subsections (1) through (5) had

been proven, and thus they are not at issue here. See ECF No. 22-54 at 5-6; Adv.

Proc. No. 16-03020-KKS, ECF No. 142, at 4-5 (“Grizzle does not contest that he
CASE NO. 3:17cv818-MCR/EMT
                                                                            Page 14 of 25

received the $1 million check from H&H within 90 days pre-petition” and it is

undisputed that Grizzle “was a ‘creditor’ of the Debtor with a claim as of the date of

the petition”); Adv. Proc. No. 16-03020-KKS, ECF No. 156, at 2 (“Trustee has

sustained his burden to prove that the subject transfer enabled the Defendant Grizzle

to receive more than he would in a hypothetical Chapter 7 liquidation had the transfer

never been made as contemplated by section 547(b)(5)”). This is the law of the case

but also remains true on the undisputed facts before this Court. Therefore, the only

issue to be decided is whether H&H is the Debtor’s alter ego, such that its bank

accounts constitute “an interest of the debtor in property.” § 547(b).

      The Bankruptcy Code does not define property rights; instead, “[p]roperty

interests are created and defined by state law.” Butner v. United States, 440 U.S. 48,

55 (1979); see also Title Max v. Wilber, 876 F.3d 1302, 1310 (11th Cir. 2017) (while

federal law governs whether a debtor’s property interest is property of the estate,

state law determines the nature and existence of the debtor’s property right or

interest). Under Florida law, “[i]t is black-letter law that a corporation is a ‘separate

entity, a legal being having an existence separate and distinct from that of its

owners.’” Lort v. Ferguson Enters. (In re Lort), 347 B.R. 909, 910 (M.D. Fla. 2006)

(quoting Krivo Indus. Supply Co. v. Nat’l Distillers & Chem. Corp., 483 F.2d 1098,



CASE NO. 3:17cv818-MCR/EMT
                                                                                      Page 15 of 25

1102 (5th Cir. 197311)); see also Gasparini v. Pordomingo, 972 So. 2d 1053, 1055

(Fla. 3d DCA 2008) (“a corporation is a separate legal entity”). A corporation’s

property is not property of the shareholder, even if it has only one shareholder. Lort,

347 B.R. at 910. Nonetheless, that separate identity “will be disregarded on proof

that it is a ‘mere instrumentality’ of, that is to say, it is completely dominated by,

another corporation or individual, and that it is a device or sham to mislead creditors

or exists for some other fraudulent purpose.” In re Gherman, 103 B.R. 326, 330-31

(Bankr. S.D. Fla. 1989) (applying Florida law); see also Dania Jai-Alai Palace, Inc.

v. Sykes, 450 So. 2d 1114, 1121 (Fla. 1984) (“[T]he corporate veil may not be pierced

absent a showing of improper conduct.”).

       Although the concept of alter ego remains flexible and equitable in nature, see

In re Checiek, 492 B.R. 918, 920-21 (Bankr. M.D. Fla. 2013), the party seeking to

overcome a corporation’s separate existence and pierce the corporate veil faces “a

very heavy burden,” Hillsbury Holdings Corp. v. The Celotex Corp. (In re

Hillsborough Holdings Corp.), 166 B.R. 461, 468 (M.D. Fla. 1994). Courts may

disregard the corporate form only in “extraordinary cases.” In re Checiek, 492 B.R.

at 920-21. When alter ego is proven, “a judgment debtor and an alter ego are treated


       11
          See Bonner v. City of Prichard, 661 F.2d1206, 1209 (11th Cir. 1981) (en banc) (adopting
case law of the former Fifth Circuit developed before October 1, 1981, as precedent in this Circuit).

CASE NO. 3:17cv818-MCR/EMT
                                                                          Page 16 of 25

as the same entity.” Longo v. Associated Limousine Servs., Inc., 236 So. 3d 1115,

1121 (Fla. 4th DCA 2018) (also stating in proceedings supplementary under Florida

law, the statutory phrase, “any property of the judgment debtor,” includes property

of an alter ego).

      To pierce the corporate veil and justify disregarding the separateness of the

corporate form, Florida law requires proof of the following:

      (1) the shareholder dominated and controlled the corporation to such
      an extent that its separate existence was in fact non-existent but only an
      alter ego of the shareholder;

      (2) the corporate form was used fraudulently or for an improper
      purpose; and

      (3) the fraudulent or improper use of the corporate form caused
      injury to the claimant.

See Gasparini, 972 So. 2d at 1055; In re Pearlman, 462 B.R. 849, 855 (Bankr. M.D.

Fla. 2012) (citing Dania Jai–Alai Palace, Inc. v. Sykes, 450 So. 2d 1114 (Fla.1984)).

Grizzle argues that the first and second elements are inherently factual and not

appropriate for determination on summary judgment. Without question, these

elements are highly fact specific, but courts have determined that, “[w]hile the alter

ego inquiry is ‘heavily fact-specific,’ it may be decided on summary judgment.”

United States v. Peeler, No. 613cv1152-ORL-40-GJK, 2016 WL 7668485, at *4



CASE NO. 3:17cv818-MCR/EMT
                                                                         Page 17 of 25

(M.D. Fla. July 13, 2016). The Court finds this to be the extraordinary case in which

each element is established by the undisputed record.

      First, the record demonstrates that the Debtor dominated H&H to the extent

that it lost its independent corporate existence. The Debtor was not only the sole

officer and shareholder of H&H and the sole signatory on the H&H bank accounts,

he considered himself a sole proprietor, as shown on his sworn bankruptcy schedule.

He observed only the most basic corporate formalities necessary to keep the

corporation in existence, such as filing its articles of incorporation and annual

reports, filing tax returns (at least for 2013 and 2014), and opening bank accounts in

H&H’s name.       No other formalities were observed in H&H’s management,

operation, and record keeping. In response to a subpoena requesting records that

would show the corporate existence, such as financial books, building permits issued

to the corporation, meeting minutes, documents relating to H&H’s financial

condition or purchase or real estate and salaries paid to employees, the corporation’s

response was that no such documents existed. The record reflects only 2 building

permits issued to H&H in 2014 and only one in 2015, the year of Grizzle’s

investment. And the Debtor “took the Fifth” when questioned about anything related

to the formation, management, operation, or profitability of H&H.



CASE NO. 3:17cv818-MCR/EMT
                                                                                          Page 18 of 25

        Grizzle argues that a question of fact exists because the bank records, the

building permits issued, and the testimony of Bagwell show that H&H conducted

some legitimate construction business as a general contractor. The Trustee does not

deny that H&H performed some amount of legitimate work but contends that any

legitimate business and income was de minimis in comparison to the Ponzi scheme

that the Debtor operated using H&H. The Court agrees and finds no material dispute

of fact on this issue. The building permits in evidence are few (three building

permits in 2011, one permit in 2012, two permits in 2014, and one in 2015).

Bagwell’s testimony, even if true, adds little because of his inability to recall any

details.12 His testimony confirms that H&H had one employee––Bagwell, who was

the Debtor’s son-in-law––and that H&H had some legitimate construction work. But

Bagwell’s testimony also confirms the Debtor’s complete domination over the

company in that Bagwell acknowledged the Debtor was solely in charge of the

business and all decisions.13 Moreover, the same bank records that reflect some

        12
          The Court does not find it appropriate to deem Bagwell’s testimony a sham and will not
engage in credibility calls on summary judgment. Notwithstanding and without considering issues
of credibility, the Court finds his testimony insufficient to create a material issue of fact as to alter
ego.
        13
          Bagwell testified that he showed up at the Debtor’s house and did whatever the Debtor
asked him to do and that the Debtor subcontracted out all of the work. Taking his testimony as
true, Bagwell remembered only one project with any detail and could not name even one
subcontractor, and thus, his testimony adds little except to confirm that the Debtor indeed
controlled every detail of the business.

CASE NO. 3:17cv818-MCR/EMT
                                                                                    Page 19 of 25

legitimate income from H&H’s construction business also clearly reflect that the

lion’s share of income shown in H&H’s accounts originated not from construction

services as described by Bagwell but from the investors who paid for real estate

transactions that never occurred.14

       The Trustee also presented evidence that the Debtor conducted H&H’s

business and dealt with the corporation’s assets as if it were his personal property,

transferring or withdrawing money from the H&H accounts at his discretion and for

his personal use and benefit, which, according to the Trustee, supported a “lavish

lifestyle.” The bank records and summaries confirm this.15 Grizzle takes issue with

what he contends is a “speculative” assertion that the Debtor lived a “lavish lifestyle”

and argues that there is a reasonable inference that some of the expenditures deemed

personal by the Trustee in fact could have been legitimate business expenses, such

as purchases for supplies or for entertaining clients. Grizzle cites no evidence to

support this other than the fact that the Debtor had personal bank accounts and the


       14
          This is not to say that no victim had contact with H&H as a construction business. John
L. Hybart, M.D., testified that he helped the Debtor start the company by loaning him money to
obtain a general contractor’s license. ECF No. 22-21, at 19-20. Also, he was aware of a job at
Eglin Air Force Base where the Debtor was the general contractor through H&H and was aware
of some home construction projects of H&H.
       15
          The Court agrees with the Trustee that its summaries of evidence are admissible. See
Fed. R. Civ. P. 1006; see also In re Int'l Mgmt. Assocs., LLC, 781 F.3d 1262, 1267 (11th Cir. 2015)
(discussing the admissibility of summaries).

CASE NO. 3:17cv818-MCR/EMT
                                                                        Page 20 of 25

Debtor’s ex-wife’s affidavit statement that their personal credit union account was

used for household expenses during her marriage to the Debtor.

      Regardless of whether the Debtor’s lifestyle could be considered “lavish,”

which is mere argument, the Trustee has shown by sufficient evidence that the

legitimate income of H&H was not sufficient to support the Debtor’s personal

expenditures, and the account summaries reflect unexplained cash withdrawals and

transfers from H&H’s account to Debtor’s and his ex-wife’s personal accounts. The

Debtor’s ex-wife was not an H&H employee, and the Debtor had no formal salary

from the corporation. Even assuming, in the light most favorable to the non-movant,

that some of the “personal-sounding” transactions noted in bank records (such as

payments to restaurants, Home Depot, or Lowe’s) could be construed as legitimate

business expenses, as Grizzle suggests, those expenditures still do not account for

the fact that the Debtor’s personal spending was well above his legitimate, non-

Ponzi, income. Nor does it rebut the fact that the vast majority of the non-Ponzi

transactions reflected in H&H account records consist of unexplained ATM cash

withdrawals, transfers to the Debtor’s personal accounts or to his ex-wife, and

personal expenses such as home loan payments and other charges reflecting personal

use (such as grocery stores, Troy University, Walgreens, etc.). The bank records

reflect that transfers to these personal accounts occurred when the personal account
CASE NO. 3:17cv818-MCR/EMT
                                                                         Page 21 of 25

balances were low and also close in time to a deposit of money from a victim

investor. As a whole, the evidence demonstrates that the Debtor treated H&H’s

accounts as his own with no regard for the corporation’s separate existence. Thus,

the Court finds no material question of fact on alter ego.

      Second, the Debtor used H&H for the fraudulent and improper purpose of his

Ponzi scheme. The evidence of this is not in dispute. The record, including Grizzle’s

testimony, shows that the Debtor enticed several individuals to transfer money to the

H&H bank accounts based on the Debtor’s misrepresentations that the funds would

be held in escrow and/or used exclusively for real estate investment in return for

profit. The undisputed evidence establishes that H&H played an integral role in the

Debtor’s fraudulent scheme—acting as the “agent” for the Debtor and the particular

investor in the particular “buy-and-sell” transaction, and also purportedly serving as

the escrow agent. Without exception, the Debtor fabricated these transactions and

did not use the investor funds as promised. In sum, the Debtor deliberately used

H&H’s accounts and its name on fraudulent real estate contracts and escrow agent

for the purpose of completing the fraudulent transactions. No doubt, the corporate

name leant an air of legitimacy to the scheme as he pitched it to investors. While

alter ego and improper purpose ordinarily present questions for the jury, the record



CASE NO. 3:17cv818-MCR/EMT
                                                                              Page 22 of 25

of the Ponzi scheme and the Debtor’s indiscriminate use of H&H to accomplish it is

undisputed in this case.

       Finally, the Court agrees with the Trustee that the Debtor caused injury, the

third element necessary to pierce the corporate veil under Florida law.                See

Gasparini, 972 So. 2d at 1055. The transfer of funds to Grizzle using money from

the fraud perpetrated on investors left the Trustee with less property in the

bankruptcy estate from which to ameliorate the losses to all other creditors. The

Trustee’s statutory power to avoid a preferential transfer depends in part on its ability

to show that the transfer enabled one creditor to receive more than it otherwise would

have under bankruptcy, see 11 U.S.C. § 547(b)(5) (an element already established

in this case), which necessarily results in injury to all other creditors who will receive

less from the estate. See generally In re Ortega T., 562 B.R. 538, 542 (Bankr. S.D.

Fla. 2016) (noting that “the focus of veil piercing . . . is the injury to creditors” based

on “the abuse of the corporate structure” and that a trustee has authority to bring an

alter ego claim). Here, the Debtor’s pre-petition transfer to Grizzle took money

invested by other victims and decreased the property that would otherwise have been

available to the bankruptcy estate by paying it to Grizzle. Thus, the preferential

transfer resulted in harm to all other creditors.



CASE NO. 3:17cv818-MCR/EMT
                                                                                    Page 23 of 25

       Grizzle further argues two affirmative defenses, that is, that the Trustee lacks

standing to bring an alter ego claim (Fifth Affirmative Defense) and that questions

of fact exist as to the application of the doctrine of in pari delicto (Fourth Affirmative

Defense).16 The Bankruptcy Court summarily but expressly rejected both of these

defenses at the summary judgment hearing, ECF No. 22-1, at 3-4, and to the extent

there is any basis for revisiting them under the Second Amended Complaint, this

Court reaches the same conclusion. Grizzle’s arguments regarding standing and in

pari delicto are based on the same flawed premise that because the Trustee stands in

the Debtor’s shoes, he cannot not sue H&H to pierce its corporate veil because of

the Debtor’s own bad acts. First, the Trustee does not stand in the shoes of the debtor

for purposes of avoiding a preferential transfer under § 547(b); instead, as noted

above, the Trustee represents the interests of all creditors. Furthermore, the Trustee

is expressly authorized by the statute to maximize the potential return to creditors by

bringing an action to avoid a preferential transfer.




       16
          Grizzle also argues that H&H must be joined as an indispensable party, which was his
Sixth Affirmative Defense, but the Court rejects this out of hand. As noted supra, the Trustee has
established alter ego status against H&H in a separate proceeding against H&H. Additionally,
Grizzle did not move to dismiss the Second Amended Complaint for failure to state a claim (First
and Seventh Affirmative Defenses) and his Second and Third Affirmative Defenses apply
expressly to claims under § 548 (Counts II and III), which are not the subject of this summary
judgment motion.

CASE NO. 3:17cv818-MCR/EMT
                                                                          Page 24 of 25

      Similarly without merit is Grizzle’s argument that the in pari delicto defense

applies to a preference action, because, again, the Trustee does not bring a preference

action as the Debtor’s successor in interest. Although “the equitable defense of in

pari delicto is available against any claim presented by the estate as a result of the

estate obtaining rights of the debtor under section 541[,] . . . the in pari delicto

defense may not be raised in response to an action brought by the estate

representative under the provisions of the Bankruptcy Code itself, including

fraudulent transfer and preference actions.” In re D.I.T., Inc., 575 B.R. 534, 536

(Bankr. S.D. Fla. 2017); see also In re Int'l Mgmt. Assocs., LLC, No. 06-62966-

PWB, 2016 WL 552491, at *14 (Bankr. N.D. Ga. Feb. 10, 2016) (“[T]he in pari

delicto defense cannot be used to bar a trustee’s fraudulent transfer and preference

actions under 11 U.S.C. §§ 544, 547, and 548.”); In re Fin. Res. Mortg., Inc., 454

B.R. 6, 24 (D.N.H. 2011) (holding the defense of in pari delicto not applicable in

avoidance actions); Kipperman v. Onex Corp., 411 B.R. 805, 882 (N.D. Ga. 2009)

(“[s]ince the trustee’s claims are for the benefit of the creditors, the fraud of the

bankrupt does not require them to be forfeited” (quoting In re Davis, 785 F.2d 926

(11th Cir.1986)).

      The Court concludes that on the undisputed record in this case the alter ego

theory has been proved by the Trustee, which justifies piercing the corporate veil.
CASE NO. 3:17cv818-MCR/EMT
                                                                                    Page 25 of 25

Therefore, the Debtor and H&H are considered one in the same, and H&H’s account

is properly considered the Debtor’s property. The Trustee is thereby allowed to

avoid the $1,000,000 payment to Grizzle from H&H as a preferential transfer of an

“interest of the debtor in property” under § 547(b). And having established liability

on Count I, the Trustee is also entitled to judgment on Count IV in the event Grizzle

has transferred the property to another.

       Accordingly, the Plaintiff’s Motion for Summary Judgment on Counts I and

IV, ECF No. 22, is GRANTED. The Trustee is directed to advise the Court within

fourteen (14) days as to whether it intends to proceed on Counts II and III or whether

those Counts are moot or abandoned. 17

       DONE AND ORDERED this 31st day of March 2019.



                                     M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




       17
          The Court notes that before the Bankruptcy Court there was a request for a Rule 54(b)
executable money judgment and abatement of the remaining claims subject to appellate court
review, after which, if affirmed on the preference claims, the Trustee would abandon the remaining
Counts. ECF No. 22-1, at 25-26. If this is intended, the Trustee should submit a proposed final
judgment within fourteen (14) days to flnd_rodgers@flnd.uscourts.gov.

CASE NO. 3:17cv818-MCR/EMT
